Title: From George Washington to Nicholas Cooke, 6 December 1775
From: Washington, George
To: Cooke, Nicholas



Sir
Cambridge December 6. 1775

Your favours of the 25 & 30 Ultimo I received, and am to inform you that from the good Character you gave of Mr Aborn, I ordered the Agent in whose care his Vessell was, to deliver her up to him; There were other circumstances too, that were favourable to Mr Aborn & Induced a beleif that he was not Inimical to our cause.
I am much Obliged by your kind attention to my two Letters of the 15 & 18 of Novr, and for your promise to lay the matters mention’d in the first before the General Committee, and Ordering the Troops which were on Block Island to this Camp. I am &c.
